c h i ef c ou n sel of f i c e of department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-123634-09 uil the honorable anthony d weiner member u s house of representatives kew gardens road suite kew gardens ny attention ------------------------ dear congressman weiner this letter responds to your enquiry dated date submitted on behalf of your constituent ------------------------------ -------------------is a federal retiree she correctly points out that social_security_benefit recipients will receive a dollar_figure economic recovery payment she asked whether federal retirees are also entitled to a dollar_figure payment the american_recovery_and_reinvestment_act_of_2009 the act provides a special dollar_figure credit for certain government retirees and sets forth the eligibility requirements for receiving the special credit sec_2202 of the act this credit is available to federal retirees instead of the dollar_figure payment to social_security recipients eligible individuals who include their social_security account number on their tax_return are eligible to receive the credit sec_2202 of the act i hope this information is helpful please call --------------------at -------------------- if you have any questions michael j montemurro chief branch office of associate chief_counsel income_tax and accounting sincerely
